Citation Nr: 1424757	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-29 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to June 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional development.  

In a subsequent March 2014 rating decision, the AMC granted the Veteran's claim of entitlement to service connection for right knee degenerative joint disease, assigning a 10 percent disability rating.  In view of the foregoing, this issue has been resolved and is not before the Board.  See, Grantham v. Brown, 114 F.3d 116, Fed. Cir. 1997).  

While the Veteran expressly filed a claim for a right shoulder sprain, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that it is appropriate to characterize the claim broadly as one of entitlement to service connection for a right shoulder disability, as shown on the title page of this decision.  

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  A review of the documents in Virtual VA reveals that all documents are either duplicative of the evidence in the VBMS file or irrelevant to the issues on appeal.



FINDING OF FACT

A right shoulder disability is not shown to be causally or etiologically related to any disease, injury, or incident during service, and degenerative joint disease did not manifest within one year of the Veteran's discharge from active duty.  


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  In the present case, the RO provided the required notice to the Veteran in a letter sent to him in December 2009 that provided general notice with regard to his claim to entitlement to service connection for a right shoulder disability, what evidence was required to substantiate his claim, and his and VA's respective duties for obtaining evidence.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded a VA examination in November 2013, in compliance with the Board's August 2013 remand.  Neither the Veteran nor his representative has alleged that such is inadequate for establishing service connection.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's entitlement to service connection for a right shoulder disability as it includes an interview with the Veteran, a review of the record, and a full physical examination.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's claim for service connection for a right shoulder disability and no further examination is necessary.  

Finally, the Board finds that there was substantial compliance with the Board's prior remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  

In particular, with respect to the issue decided herein, the Board directed the agency of original jurisdiction (AOJ) to update the Veteran's VA treatment records, send a letter to the Veteran requesting that he furnish information and authorization for any outstanding private treatment records, and schedule the Veteran for a VA examination.  As discussed above, the Veteran's VA treatment records were obtained and the Veteran was afforded a VA examination that is adequate for appellate review.  Furthermore, in September 2013, the Veteran was sent a letter detailing the information and authorization needed regarding his private treatment.  Accordingly, the Board finds that there has been substantial compliance with the prior Board remand directives and therefore no further remand is necessary.  See Stegall, supra; D'Aries, supra.  

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


II.  Analysis

The Veteran contends that he injured his right shoulder on active duty while playing basketball and that his current disability of the right shoulder is a result of this injury.  He also contends that he did not complain of his right shoulder symptoms during service as he feared he would be removed from flight duty.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Moreover, in the case of arthritis, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree (meaning to at least 10 percent disabling) within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 13331 (Fed. Cir. 2013).  

In the present case, the Veteran has a current right shoulder disability.  In this regard, a July 2013 MRI of the right shoulder showed partial width and partial thickness tearing of the supraspinatus and infraspinatus muscles, peritendinous ganglion cyst versus tenosynovitis of the extraarticular biceps tendon, and moderate degenerative arthrosis of the glenohumeral joint and mild degenerative arthrosis of the acromioclavicular joint.  The November 2013 VA examiner diagnosed the Veteran with right shoulder rotator cuff tear and degenerative joint disease.  

The Veteran's service treatment records contain a diagnosis of a right shoulder sprain sustained after falling while at basketball practice in February 1970.  A notation from that date indicates the Veteran fell on his right arm and felt his shoulder dislocate.  The Veteran was diagnosed with a right shoulder sprain.  Furthermore, a November 1977 Report of Medical History noted dislocation of bilateral shoulders in 1968-1970.  Thus, the Board finds the Veteran suffered an in-service injury. 

The question that remains is whether there is a nexus, or link, between the Veteran's current diagnosis and his in-service injury.  In this regard, a February 1992 prior to the Veteran's discharge from service showed normal findings and indicated no problems with the Veteran's shoulder.  The November 2013 VA examiner reported a December 1999 notation of shoulder discomfort associated with heavy exertion.  Private treatment records dated December 2008 noted continued pain in the Veteran's right shoulder with findings consistent with rotator cuff disease.  A January 2009 MRI of the right shoulder revealed tendinosis of the supraspinatus and long head biceps tendon as well as superior labrum tear with mild glenohumeral and AC joint arthritis and mild joint effusion.  The physician diagnosed arthritis and tendinosis of the right shoulder.  In April 2009, the Veteran reported his shoulder was doing much better due to physical therapy. Diagnosis included right shoulder tendonitis.  

A VA examination in March 2010 noted a history of right shoulder arthritis.  An x-ray showed mild degenerative changes.  The examiner diagnosed right shoulder mild degenerative joint disease.  In November 2011, private treatment records noted the Veteran still had problems with his shoulder with mild pain.  The physician noted the Veteran's recurrent shoulder dislocations in service and concluded that these problems have continued throughout his life.  The physician noted age was also a factor, concluding that service-related injuries and the aging process caused the Veteran to have a problem in his shoulder.  

A November 2013 VA examiner diagnosed the Veteran with right shoulder rotator cuff tear and degenerative joint disease.  The examiner noted the Veteran was treated for a right shoulder strain and right shoulder supraspinatus tendonitis while in service.  These conditions were treated and resolved as determined by a lack of complaints or treatment after the initial injuries.  The examiner noted that the first complaints post-service were in 2009, 38 years after the Veteran's in-service injury.  The examiner noted that acute strain or sprain involves the soft tissues surrounding a joint and degenerative joint disease is a chronic process involving the articular cartilage and bony structures of a joint.  He noted that the former is not the cause of, or related to, the latter.  The examiner further noted that the Veteran had right rotator cuff tendonitis in service, which was diagnosed again by a 2009 MRI.  The examiner noted that this condition was resolved as demonstrated by a right shoulder MRI in 2013.  The examiner noted the Veteran was again diagnosed with a right rotator cuff tear in 2013.  She concluded that this tear was new since the prior 2009 tear and was not present during the time of military service.  She further concluded that the Veteran's prior history of shoulder strain and uncomplicated tendonitis were not associated with the later development of rotator cuff disease.  Therefore, the examiner concluded that the Veteran's current right rotator cuff tear and degenerative joint disease of the right shoulder are less than likely as not caused by or related to the Veteran's military service.  

Following a thorough review of the record in this case, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a right shoulder disability.  As noted above, when the Veteran was examined prior to his separation from service, findings related to the Veteran's shoulder were normal.  The Veteran reported to the November 2013 VA examiner that after separation from service, he did not experience problems with his shoulder until approximately 2009, nearly forty years after his in-service injury.  Additionally, he was not diagnosed with degenerative joint disease or arthritis until a March 2009 MRI.  Thus, it appears clear from the record that the Veteran did not have continuity of symptomatology since his period of active duty service.  Furthermore, there is nothing in the record to show that degenerative joint disease, or arthritis, manifested to a compensable degree during the one-year period following the Veteran's separation from service.  

In its analysis, the Board has considered the Veteran's statements linking his current right shoulder disability to his in-service injury.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report the symptoms related to his right shoulder he has experienced and when those symptoms began because this requires only personal knowledge as it comes to him through his senses.  See Layno, supra.  The Veteran is not competent to attribute his current symptoms to his in-service injury.  He has not demonstrated that he is an expert in discussing the etiology of a right shoulder disability and is a layperson in this regard.  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  

The Veterans' statements linking his current right shoulder disability and his in-service injury are not within the realm of knowledge of a layperson.  Rather, they involve a complex question that requires expertise.  Thus, the only competent evidence of record related to the nexus element is the opinion of the November 2013 VA examiner to the effect that it is unlikely that the Veteran's current right shoulder disability is the result of his in-service right shoulder injury and the November 2011 note from the Veteran's private physician, indicating his shoulder disability is a result of a combination of his in-service injury and aging.  
The Board finds the November 2013 VA examiner's opinion more probative, as the examiner provided a detailed rationale for her opinion.  Conversely, the private physician provided no support for his findings that the Veteran's in-service injury contributed to his present disability.  As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current right shoulder disability is due to an in-service injury.   

For the reasons explained above, the Board concludes that the preponderance of evidence is against a finding of service connection for a right shoulder disability.  In denying the claim for service connection, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  



ORDER

Entitlement to service connection for a right shoulder disability is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


